Bijan Amini                                                                                           212.497.8217
MEMBER NY & DC BARS                                                                            bamini@aminillc.com


                                                             February 21, 2020

      By ECF and E-mail

      Honorable Stuart M. Bernstein
      U.S. Bankruptcy Court for the Southern District of New York
      One Bowling Green
      New York, New York 10004
      bernstein.chambers@nysb.uscourts.gov

      Re: Sama v. Mullaney, et al. (In re WonderWork, Inc.), No. 18-ap-1873

      Dear Judge Bernstein:

              We represent Defendant Brian Mullaney in this adversary proceeding, and write pursuant
      to the order on Defendants’ motions to dismiss the initial complaint (ECF Doc. #71).

              Defendants conferred concerning the amended complaint filed February 14, 2020, and all
      Defendants intend to respond by moving for relief pursuant to Rule 12(b)(6). The Defendants
      have proposed to Plaintiff the following briefing schedule: motions to be filed by March 20, 2020;
      opposition due April 17, 2020; replies due May 1, 2020. Plaintiff agreed to the proposed schedule,
      subject to the Court’s determining that further motion practice is appropriate in light of the decision
      on Defendants’ motions to dismiss the initial complaint (ECF Doc. #70). As prior Court
      authorization is not needed to move to dismiss (cf. Local Bankruptcy Rule 7056-1(a)), we
      respectfully request that the Court approve the foregoing briefing schedule.

                                                             Very truly yours,

                                                             /s/ Bijan Amini

                                                             Bijan Amini

      cc: counsel of record (by ECF)




                         131 WEST 35th STREET, 12th FLOOR • NEW YORK, NEW YORK 10001
                               P 212.490.4700 • F 212.497.8222 • www.aminillc.com
